Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2013-H-1671)

Complainant
v.
Greyhound Package Store, Inc.,
Respondent.
Docket No. C-14-453
Decision No. CR3148

Date: March 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Greyhound Package Store, Inc., at 676
Broadway, Raynham, Massachusetts 02767, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Greyhound Package Store impermissibly
sold cigarettes to minors and failed to verify a purchaser’s age by means of photo
identification containing a date of birth, violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21
C.F.R. Part 1140. CTP seeks to impose a $250 civil money penalty against
Respondent Greyhound Package Store.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 15, 2014, CTP served
the complaint on Respondent Greyhound Package Store by United Parcel Service.
In the complaint and accompanying cover letter, CTP explained that, within 30
days, Respondent should pay the penalty, file an answer, or request an extension
of time in which to file an answer. CTP warned Respondent that, if it failed to
take one of these actions within 30 days, the Administrative Law Judge could,
pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering it to pay the full
amount of the proposed penalty.

Respondent Greyhound Package Store has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, Lassume that the facts alleged in the complaint (but
not its conclusory statements) are true. Specifically:

e At approximately 12:05 PM on May 4, 2013, at Respondent’s business
establishment, 676 Broadway, Raynham, Massachusetts 02767, an FDA-
commissioned inspector observed Respondent’s staff sell a package of
Marlboro cigarettes to a person younger than 18 years of age. The
inspector also observed that Respondent’s staff failed to verify the
purchaser’s age by means of photo identification containing a date of birth;

e Ina warning letter dated May 16, 2013, CTP informed Respondent of the
inspector’s May 4, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, a civil money penalty action or
other regulatory action could occur;

e At approximately 2:42 PM on August 10, 2013, at Respondent’s business
establishment, 676 Broadway, Raynham, Massachusetts 02767, an FDA-
commissioned inspector documented that Respondent’s staff sold a package
of Marlboro cigarettes to a person younger than 18 years of age.

These facts establish Respondent Greyhound Package Store’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21
C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. § 387(a); see 21
U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of
age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette purchaser is
younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against
Respondent Greyhound Package Store, Inc. Pursuant to 21 C.F.R. § 17.11 (b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

